Title: To George Washington from John Hancock, 11 July 1776
From: Hancock, John
To: Washington, George

 

Sir,
Philada July 11th 1776.

I do myself the Honour to inform you, that your several Letters to this Time, have been duely received in the Order of their Dates.
I now enclose sundry Resolves, to which I must beg Leave to request your Attention.
Agreeable to the Resolve herewith transmitted, I have enclosed Mr Anderson’s Letter to you, and wrote you on the Subject. He will present you the Letter himself.
The Postmaster having established a double Post in Obedience to the Resolve of Congress, a Post will, after Monday next, leave New York every Morning, subject however to be detained, or hastened whenever you think the Public Service requires it.
It is with the greatest Pleasure I inform you, that the Militia of this Colony are in Motion from one End to the other. Several Companies marched yesterday; and a much greater Number, I expect, will now march every Day, until the whole are gone. A most laudable Spirit seems to have taken Place, and I am persuaded, our Exertions will exceed what I originally apprehended.
To that great and good Being who “poureth Contempt on Princes, and weakeneth the Strength of the mighty” I beg Leave most ardently to recommend you, and the Cause, you are entrusted to defend. I have the honor to be with much Esteem, Sir Your most Obedt hume Servt

John Hancock Presidt

